Citation Nr: 1230882	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-16 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder disability, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In October 2010, the Veteran did not report for the hearing he had requested before a Veterans' Law Judge traveling to the RO and no good cause has been shown. Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).

The claims of service connection for PTSD and other acquired psychiatric disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The record does not show that at any time during the pendency of the appeal that the Veteran's left shoulder disability is manifested by unfavorable ankylosis with abduction limited to 25 degrees from side, fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of the head of humerus (flail shoulder).


CONCLUSION OF LAW

The Veteran did not meet the criteria for a rating greater than 30 percent for his left shoulder disability at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5200 to 5203 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

The Board also finds that a letter dated in July 2008, prior to the October 2008 rating decision, along with a letter dated in March 2009, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, to the extent that the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the October 2008 rating decision, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the May 2009 statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decisions and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service treatment records from his place of incarceration and his treatment records from the Lexington VA Medical Center.

Moreover, the Veteran was afforded a VA examination in September 2008 which the Board finds is adequate for rating purposes because after taking a detailed history from the claimant and after examining him the examiner provided findings that allow the Board to rate the severity of his disorder under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(b); Barr v. Nicholson, 21 Vet App 303 (2007).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran contends that his left shoulder disability is more severe than rated.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Most recently, the October 2008 rating decision confirmed and continued a 30 percent rating for the Veteran's left shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5201. 

Given the 30 percent rating already assigned the Veteran's left shoulder disability and given the fact that VA examiners have uniformly opined that the claimant is right handed, the Board finds that the appellant is not entitled to an increased rating under Diagnostic Code 5010 (arthritis), Diagnostic Code 5201 (limitation of motion), or Diagnostic Code 5203 (impairment of the clavicle and scapula) because the 30 percent rating assigned his disability already meets or exceeds the maximum disability rating under these rating criteria.  See 38 C.F.R. § 4.71a (2011).

Therefore, under potentially applicable rating criteria, the claimant will only be entitled to an increased rating if his disability is manifested by unfavorable ankylosis with abduction limited to 25 degrees from side (50 percent) (Diagnostic Code 5200) or fibrous union of the humerus (40 percent), nonunion of the humerus (false flail joint) (50 percent), or loss of head of humerus (flail shoulder) (70 percent) (Diagnostic Code 5202).  See 38 C.F.R. § 4.71a.  

As to an increased rating under Diagnostic Code 5200 for ankylosis, the Board notes that the record on appeal, including the findings at the September 2008 VA examination, is negative for a diagnosis of ankylosis of the left shoulder.  In fact, the September 2008 VA examiner specifically opined that the left shoulder was not ankylosed and this opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, in the absence a diagnosis of ankylosis, the Board may not rate his service-connected left shoulder disability as ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997); Also see Butts v. Brown, 5 Vet. App. 532, 540 (1993) (the Board's choice of a diagnostic code should be upheld if it is supported by explanation and evidence).  Therefore, the Board finds that an increased rating is not warranted for the Veteran's left shoulder disability under Diagnostic Code 5200.  See 38 C.F.R. § 4.71a.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Hart, supra.

Similarly, as to an increased rating under Diagnostic Code 5202, the Board notes that the record on appeal, including the findings at the September 2008 VA examination, is negative for a diagnosis of fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of humerus (flail shoulder).  Therefore, the Board finds that an increased rating is not warranted for the Veteran's left shoulder disability Diagnostic Code 5202.  See 38 C.F.R. § 4.71a; Butts, supra.  This is also true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Hart, supra.

As to the Veteran's claims that his left shoulder disability is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for his left shoulder disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left shoulder disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology at all times during the pendency of the appeal.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that his left shoulder disability, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment at any time during the pendency of the appeal.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected left shoulder disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating at any time during the pendency of the appeal.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) at any time during the pendency of the appeal. 

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels and others are credible to report on what they can see.  See Jandreau, supra.  However, lay persons are not competent to opine as to the chronic problems caused by the above disability because such opinions requires medical expertise which they have not been shown to have and these types of findings are not readily observable by a lay person.  Id.  Furthermore, the Board finds more competent and credible the medical opinions as to the severity of his disability provided by the experts at the Veteran's VA examination than these lay assertions.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for an increased rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that his left shoulder disability acting alone prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert, supra.  Accordingly, the claim for an increased rating must be denied.


ORDER

Entitlement to a disability rating in excess of 30 percent for a left shoulder disability is denied.
REMAND

The Veteran contends that his PTSD and other acquired psychiatric disorders were caused by his military service including being abused by a drill instructor while in basic training, the danger caused by finding an explosive device while guarding Cuban refugees, and after leaving service finding out that many of the Marines he served with were killed when their barracks in Beirut was blown-up by a suicide bomber.

In this regard, the Veteran's incarceration and VA medical records dated from 1993 to 2009 noted a history of PTSD in 2007 (see November 2007 treatment record from his place of incarceration) and a positive PTSD screening in 2009 (see VA treatment records dated in June 2009) as well as a self proclaimed diagnosis of PTSD (see VA treatment record dated in September 2009).  Similarly, the post-service record shows that Veteran's complaints and treatment for psychiatric disorders diagnosed as a personality disorder in 2001 as well as anxiety disorder and dysthymia in 2009.  

Furthermore, the Board finds that the Veteran is competent to report on what he can see and feel such as observable symptoms of psychiatric disorders (i.e., anxiety, depression, etc . . .) while on active duty and since that time, even when not documented in his medical records, because these symptoms come to him through his own senses.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Given the above history, the Board finds that these issues should be remanded to obtain a medical opinion as to the relationship, if any, between the Veteran's current acquired psychiatric disorders and his military service.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Also see 38 C.F.R. §§ 3.303, 3.304(f) (2011), Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

In this regard, the Board notes that when examining the Veteran and when readjudicating the claims that VA examiner and the RO should be mindful of the fact that while a claim of service connection for PTSD requires "fear of hostile military or terrorist activity" or a verified stressor (38 C.F.R. § 3.304(f)) the claim of service connection for other acquired psychiatric disorders does not require such verification (38 C.F.R. § 3.303).  The RO should be mindful of the fact that the Court in Suozzi v. Brown, 10 Vet. App. 307 (1997), held that corroboration of every detail is not required to satisfy the § 3.304(f) requirement that there be credible supporting evidence that the claimed stressors actually occurred.  

The Veteran has asserted three separate potential stressors.  The first is that he was harassed during basic training by his drill instructors.  This stressor is vague and was essentially presented as yelling and threatening by the drill instructors.  The Board finds that this stressor is not capable of verification because it lacks specificity.  The Veteran's second claimed stressor, that he was affected by the October 1983 bombing of the Marine Corps barracks in Beirut.  Although this incident clearly occurred, it was six months after the Veteran was discharged in May 1983 and therefore cannot serve as a stressor on which service connection could rest.

The Veteran's third claimed stressor is that he encountered an explosive device while serving as a perimeter guard at a base in Puerto Rico during the Cuban refugee crisis in 1980.  To the extent that this stressor relates to fear of hostile military or terrorist activity, the Board finds that it qualifies as a verified stressor under the revised PTSD regulations.  38 C.F.R. § 3.304(f)(3) (2011).

Given the Veteran's claims regarding receiving ongoing treatment for his psychiatric disorders from the Lexington VA Medical Center, while the appeal is in remand status his post-November 2009 treatment records from this facility should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's post-November 2009 treatment records from the Lexington VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file. 

2.  After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for a psychiatric examination to obtain a medical opinion as to the diagnoses and origins of his PTSD and other acquired psychiatric disorders.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  What are the diagnoses of all of the Veteran's acquired psychiatric disorders?

b.  If the Veteran's acquired psychiatric disorders include PTSD, is the verified stressor of serving as a perimeter guard and encountering an explosive device that did not detonate sufficient to have caused PTSD and is it at least as likely as not (50 percent probability or more) that it did cause the Veteran's PTSD.

When offering this opinion, the examiner is instructed that only the Veteran's stressor related to perimeter guard duty is considered verified.
c.  If any psychiatric disabilities other than PTSD are diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's acquired psychiatric disorders were caused by his active duty, has continued since his active duty, or is otherwise related to his active duty?

d.  If a psychosis is diagnosed, the examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a psychosis manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that while a claim of service connection for PTSD requires "fear of hostile military or terrorist activity" or a verified stressor (38 C.F.R. § 3.304(f)) the claim of service connection for other acquired psychiatric disorders does not require such verification (38 C.F.R. § 3.303).

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

3.  The RO/AMC should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


